1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       LAURA N.,1                                 Case No. 2:18-cv-05914-GJS
12                  Plaintiff
13            v.                                     MEMORANDUM OPINION AND
                                                     ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,2
15
                    Defendant.
16
17                               I.   PROCEDURAL HISTORY
18          Plaintiff Laura N. (“Plaintiff”) filed a complaint seeking review of the
19   decision of the Commissioner of Social Security denying her applications for
20   Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
21   The parties filed consents to proceed before the undersigned United States
22   Magistrate Judge [Dkts. 10 and 12] and briefs [Dkt. 16 (“Pl. Br.”), Dkt. 21 (“Def.
23   Br.”)] addressing disputed issues in the case. The matter is now ready for decision.
24
25
     1
26          In the interest of privacy, this Order uses the first name and the initial of the
     last name of the non-governmental party in this case.
27
     2
           Andrew M. Saul, the Commissioner of Social Security, is substituted as
28   defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
1    For the reasons discussed below, the Court finds that this matter should be affirmed.
2
3                II.   ADMINISTRATIVE DECISION UNDER REVIEW
4          Plaintiff filed applications for DIB and SSI in May 2014, alleging disability
5    commencing on March 7, 2013. [Dkt. 15, Administrative Record (“AR”) 148-56.]
6    The Social Security Administration denied Plaintiff’s applications. [AR 93-97.] On
7    August 17, 2016, a hearing was held before Administrative Law Judge James D.
8    Goodman (“the ALJ”). [AR 14, 35-68.]
9          On July 17, 2017, the ALJ issued an unfavorable decision applying the five-
10   step sequential evaluation process set forth in 20 C.F.R. §§ 404.1520(a)(4),
11   416.920(a)(4). [AR 14-28.] The ALJ determined that Plaintiff met the insured
12   status requirements for DIB through December 31, 2018. [AR 17.] At step one, the
13   ALJ found Plaintiff has not engaged in substantial gainful activity since the alleged
14   onset date of disability. [AR 17.] At step two, the ALJ determined that Plaintiff has
15   medically determinable conditions which, in combination, cause more than minimal
16   limitations in Plaintiff’s ability to engage in work or work-like activity, as follows:
17   degenerative disc disease of the lumbar spine; right second toe injury with
18   hammertoe deformity, status post-surgical reconstruction of the hammertoe with a
19   resection arthroplasty and revision arthroplasty; degenerative changes of the toes of
20   the right foot; headaches; left middle cerebral artery bifurcation aneurysm; obesity;
21   depressive disorder; and anxiety disorder. [AR 17.] At step three, the ALJ
22   determined that Plaintiff does not have an impairment or combination of
23   impairments that meets or medically equals the severity of one of the impairments
24   listed in Appendix I of the Regulations (“the Listings”). [AR 17]; see 20 C.F.R. Pt.
25   404, Subpt. P, App. 1. The ALJ found that Plaintiff has the residual functional
26   capacity (“RFC”) to perform light work, as defined in 20 C.F.R. §§ 404.1567(b) and
27   416.967(b) and is able to perform a full range of simple, repetitive work, but she is
28   limited to standing and walking up to 6 hours cumulatively in an 8-hour workday,
                                                2
1    sitting up to 6 hours cumulatively in an 8-hour workday, lifting and carrying up to
2    20 pounds occasionally and 10 pounds frequently, climbing, balancing, bending,
3    stooping and crawling frequently, performing complex technical work frequently,
4    performing work at level 5 reasoning and level 5 stress on a scale of 1 to 10,
5    exercising concentration and persistence in pace [sic] frequently, and having contact
6    with co-workers and the general public frequently and she is precluded from
7    climbing ropes, ladders and scaffolds. [AR 18.] At step four, the ALJ determined
8    that Plaintiff is unable to perform her past relevant work as a sales clerk and shift
9    manager. [AR 26.] At step five, the ALJ determined that Plaintiff is able to
10   perform other work that exists in significant numbers in the economy, including the
11   representative occupations of garment folder (Dictionary of Occupational Titles
12   (“DOT”) No. 789.687-066), marker/labeler (DOT No. 209.587-034), and small parts
13   assembler (DOT No. 706-684-022). [AR 26-27.]
14         The Appeals Council denied review of the ALJ’s decision on May 15, 2018.
15   [AR 1-3.] This action followed.
16         Plaintiff raises the following issues challenging the ALJ’s findings and
17   determination of non-disability:
18         1. Plaintiff’s RFC leads to a finding of disability. [Pl. Br. at 5-7.]

19         2. The ALJ failed to properly evaluate the opinion of the examining
               orthopedic surgeon, Dr. Kambiz Hannani. [Pl. Br. at 7-10.]
20
           3. The ALJ failed to properly evaluate the opinion of the examining internist,
21
               Dr. Helen Rostamloo. [Pl. Br. at 11-13.]
22
23         The Commissioner asserts that the ALJ’s decision should be affirmed, or in

24   the alternative, remanded for further administrative proceedings if the Court finds

25   error in the ALJ’s decision. [Def. Br. at 7-8.]

26   ///

27   ///

28   ///

                                                3
1                             III.   GOVERNING STANDARD
2          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
3    determine if: (1) the Commissioner’s findings are supported by substantial
4    evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
5    Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
6    Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
7    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
8    is such relevant evidence as a reasonable mind might accept as adequate to support a
9    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
10   2014) (internal citations omitted).
11         The Court will uphold the Commissioner’s decision when the evidence is
12   susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d
13   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
14   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
15   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
16   reverse the Commissioner’s decision if it is based on harmless error, which exists if
17   the error is “inconsequential to the ultimate nondisability determination, or if despite
18   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
19   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
20   omitted).
21
22                                    IV.    DISCUSSION
23         A.     Plaintiff’s RFC
24         Plaintiff contends that the RFC assessed by the ALJ indicates that she is
25   disabled. [Pl. Br. at 5-7.] Specifically, Plaintiff argues that the ALJ’s finding that
26   she “may exercise frequent concentration and persistence in pace” should be
27   construed as an ability “to concentrate for up to two-thirds of the day” or an inability
28   “to concentrate for the [ ] one-third of the day,” indicating disability. [Pl. Br. at 6-7;
                                                 4
1    AR 18.] Plaintiff, however, fails to cite any authority for the proposition that a
2    limitation to frequent concentration, persistence and pace bars her from performing
3    all work. Rather, the record shows that substantial evidence supports the ALJ’s
4    determination that Plaintiff is not disabled. The ALJ posed a hypothetical to the VE
5    that incorporated Plaintiff’s RFC, including the limitation to “frequent concentration
6    and persistence in pace.” [AR 319.] The VE responded that such an individual
7    could perform jobs that exist in significant numbers in the economy, including work
8    as a garment folder, marker/labeler, and small parts assembler. [AR 27, 320.] As
9    the ALJ’s hypothetical contained all of Plaintiff’s limitations found to be credible
10   and supported by substantial evidence, the ALJ properly relied on the VE’s opinion
11   to find Plaintiff not disabled. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.
12   2005) (ALJ could rely on VE testimony when hypothetical contained all limitations
13   the ALJ found credible and supported by substantial evidence); Magallanes v.
14   Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989).
15         Accordingly, reversal is not warranted based on the ALJ’s RFC assessment
16   and conclusion that Plaintiff was not disabled.
17         B.     Examining Physicians’ Opinions
18         Plaintiff contends the ALJ erred by failing to properly evaluate the opinions
19   of the examining orthopedic surgeon in Plaintiff’s workers’ compensation case, Dr.
20   Kambiz Hannani, and the consultative internist, Dr. Helen Rostamloo. [Pl. Br. at 7-
21   10, 11-13; AR 376-422, 621-27, 670-74.]
22         “There are three types of medical opinions in social security cases: those
23   from treating physicians, examining physicians, and non-examining physicians.”
24   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009); Lester v.
25   Chater, 81 F.3d 821, 830 (9th Cir. 1995); see also 20 C.F.R. §§ 404.1527, 416.927.
26   In general, a treating physician’s opinion is entitled to more weight than an
27   examining physician’s opinion and an examining physician’s opinion is entitled to
28
                                                5
1    more weight than a nonexamining physician’s opinion.3 See Lester, 81 F.3d at 830.
2          An ALJ must provide clear and convincing reasons supported by substantial
3    evidence to reject the uncontradicted opinion of a treating or examining physician.
4    Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830-31). Where such an opinion
5    is contradicted, an ALJ may reject it only by stating specific and legitimate reasons
6    supported by substantial evidence. See Bayliss, 427 F.3d at 1216; Trevizo v.
7    Berryhill, 871 F.3d 664, 675 (9th Cir. 2017). The ALJ can satisfy this standard by
8    “setting out a detailed and thorough summary of the facts and conflicting clinical
9    evidence, stating his interpretation thereof, and making findings.” Garrison v.
10   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d
11   715, 725 (9th Cir. 1998)).
12         The opinions of Dr. Hannani and Dr. Rostamloo were contradicted by the
13   consultative neurologist, Dr. Sarah Maze, who assessed Plaintiff with the ability to
14   perform a range of light-exertion work. [AR 23, 25, 413, 420, 625, 638, 670-74,
15   983-86, 988-93.] Thus, the ALJ was required to give specific and legitimate reasons
16   supported by substantial evidence for discounting the examining physicians’
17   opinions. See Carmickle, 533 F.3d at 1164.
18                1. Dr. Hannani
19         Dr. Hannani first examined Plaintiff in October 2009 and reported that
20   Plaintiff had a lumbar sprain and right second toe injury with hammertoe deformity,
21   status post right toe surgery. [AR 387.] Plaintiff returned to work in May 2010 and
22
23
24   3
           For claims filed on or after March 27, 2017, the opinions of treating
25   physicians are not given deference over non-treating physicians. See 20 C.F.R. §§
     404.1520c(a) (providing that the Social Security Administration “will not defer or
26   give any specific evidentiary weight, including controlling weight, to any medical
     opinion(s) or prior administrative medical finding(s), including those from your
27   medical sources”), 416.920c(a). Because Plaintiff’s claim was filed before March
     27, 2017, the medical evidence is evaluated pursuant to the treating physician rule
28   discussed above. See 20 C.F.R. §§ 404.1527, 416.927.
                                               6
1    continued to work until March 5, 2013, her alleged onset date. [AR 148, 155, 391,
2    404.] Plaintiff underwent surgeries on her right second toe in March and April
3    2013. [AR 404, 413.] In January 2014, Dr. Hannani reevaluated Plaintiff. [AR
4    403-15, 628-40.] Dr. Hannani recommended an MRI of Plaintiff’s right foot and
5    additional diagnostic testing and found that Plaintiff should “be limited to no
6    prolonged standing or walking or lifting greater than 15 pounds.” [AR 413, 638.]
7    In August 2014, Dr. Hannani determined Plaintiff had reached maximum medical
8    improvement. [AR 420, 625.] Dr. Hannani opined that Plaintiff was not capable of
9    performing her usual and customary duties and was “precluded from prolonged
10   standing and/or walking on uneven ground and utilizing fully closed shoes for
11   greater than four hours in an 8-hour day.” [AR 420.]
12          The ALJ properly accorded “little weight” to Dr. Hannani’s opinion, as it
13   was inconsistent with Plaintiff’s reported activities of daily living. [AR 24, 413,
14   420, 625, 6381]; see Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ’s
15   finding that doctor’s “restrictions appear to be inconsistent with the level of activity
16   that [plaintiff] engaged in by maintaining a household and raising two young
17   children” was specific and legitimate reason for discounting opinion); Morgan v.
18   Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999) (ALJ permissibly
19   rejected treating physician’s opinion when it conflicted with aspects of plaintiff’s
20   daily living). While Dr. Hannani found that Plaintiff was limited to lifting no more
21   than 15 pounds in January 2014, Plaintiff testified that she was able to lift and carry
22   a 5-gallon bottle of water.4 [AR 20-21, 62, 413, 638.] Plaintiff also admitted that
23   she could lift and carry 20 pounds and was able to engage in a variety of activities,
24
25
26
     4
           Five gallons of water weighs approximately 41.7 pounds. See Trujillo v.
27   Colvin, No. CV 15-5468-KES, 2016 WL 3453033, at *6, n.5 (C.D. Cal. June 20,
     2016) (citing https://www.reference.com/science/much-5-gallons-water-weigh-
28   63e621962c79397e).
                                             7
1    such as cleaning the house, performing household chores, helping her daughter get
2    ready for school, taking her daughter to school, preparing meals, and shopping. [AR
3    20-21, 61, 192, 194, 889, 984, 996.] Thus, the conflict between Dr. Hannani’s
4    assessment and Plaintiff’s admitted activities was a specific and legitimate basis for
5    discounting his opinion. Moreover, Dr. Hannani failed to assess Plaintiff with any
6    lifting restrictions after Plaintiff reached maximum medical improvement in August
7    2014. [AR 420, 625.] Thus, any asserted error in the ALJ’s consideration of Dr.
8    Hannani’s January 2014 lifting restriction would not have affected the ALJ’s
9    conclusion of nondisability. See Brown-Hunter, 806 F.3d at 492.
10         The ALJ also cited Plaintiff’s admitted ability to walk 2 hours daily as a
11   reason for rejecting Dr. Hannani’s opinion precluding Plaintiff from prolonged
12   standing and walking (and/or prolonged standing and walking on uneven ground).
13   [AR 21, 62, 192, 413, 420, 625, 638.] However, the Court finds that Dr. Hannani’s
14   assessment of Plaintiff’s standing and walking ability is actually consistent with the
15   ALJ’s RFC assessment that Plaintiff is able to stand and walk 6 hours in an 8-hour
16   workday. [AR 18, 21, 413, 420, 625, 638.] Indeed, numerous courts in this District
17   have found that a physician’s opinion that an individual is precluded from prolonged
18   weight-bearing or prolonged standing and walking is not inconsistent with an RFC
19   allowing for standing and/or walking 6 hours in an 8-hour workday. See George A.
20   v. Berryhill, No. 5:18-CV-00405-AFM, 2019 WL 1875523, at *3 (C.D. Cal. Apr.
21   24, 2019) (collecting cases). Thus, any error in the ALJ’s consideration of Dr.
22   Hannani’s opinion that Plaintiff was unable to engage in prolonged standing and
23   walking was harmless, as the restriction was reasonably incorporated into Plaintiff’s
24   RFC. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010)
25   (requiring the ALJ to provide specific and legitimate reasons to reject the
26   contradicted opinion of an examining physician unless that opinion is reasonably
27
28
                                               8
1    incorporated into the RFC); see Brown-Hunter, 806 F.3d at 492.5
2                 2. Dr. Rostamloo
3          Dr. Rostamloo reviewed Plaintiff’s medical records and examined Plaintiff in
4    September 2014. [AR 670-74.] After setting forth her findings, Dr. Rostamloo
5    found that Plaintiff could lift and carry 10 pounds occasionally and 5 pounds
6    frequently, push and pull with the right lower extremity occasionally, climb,
7    balance, kneel, and crawl occasionally, and stand and walk 2 hours in an 8-hour
8    workday, but Plaintiff would need to use a cane on the right side if walking more
9    than one block and could not walk on uneven terrain, climb ladders, or work at
10   heights. [AR 673-74.]
11         The ALJ attributed “little weight” to Dr. Rostamloo’s opinion. [AR 25.]
12   Like his rejection of Dr. Hannani’s opinion, the ALJ found Dr. Rostamloo’s
13   assessment of Plaintiff’s functional abilities was inconsistent with Plaintiff’s
14   “admitted activities of daily living.” [AR 25.] Substantial evidence supported the
15   ALJ’s rejection of Dr. Rostamloo’s opinion. In particular, Dr. Rostamloo’s finding
16   that Plaintiff is limited to a range of sedentary work (i.e., lifting and carrying 5
17   pounds frequently and 10 pounds occasionally) is inconsistent with her admitted
18   abilities to lift and carry a 5-gallon bottle of water and engage in a variety of other
19   daily activities. [AR 25, 62, 192, 673, 889, 984, 996]; see Rollins, 261 F.3d at 856;
20   Morgan, 169 F.3d at 601-02.
21         The ALJ also found that the objective findings from Plaintiff’s examination
22   were largely unremarkable, except for limited findings relating to Plaintiff’s right
23   foot, lumbar spine and gait. [AR 23, 25, 671-73.] Dr. Rostamloo’s report reflects
24
25
     5
26         The Court further finds that any error in the ALJ’s consideration of Dr.
     Hannani’s opinion regarding Plaintiff’s use of closed shoes was harmless, as there is
27   no indication that a closed shoe restriction would have had any significant impact on
     her ability to perform other work, including the representative jobs identified by the
28   VE. [AR 21, 320 (citing DOT Nos. 789.687-066, 209.587-034, 706-684-022).]
                                                 9
1    normal range of motion in Plaintiff’s shoulders, elbows, wrists, hands, hips, knees,
2    and ankles, negative straight leg raising, normal muscle bulk and tone without
3    atrophy, 5/5 strength throughout without focal motor deficits, 40 pound grip strength
4    bilaterally, intact sensation to light touch throughout, good hand coordination, and
5    deep tendon reflexes 1+ and symmetric. [AR 671-73.] The lack of objective
6    clinical findings supports the ALJ’s rejection of Dr. Rostamloo’s functional
7    assessment. See Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (doctor’s
8    opinion properly rejected when treatment notes “provide no basis for the functional
9    restrictions he opined should be imposed on [claimant]”); Valentine, 574 F.3d at
10   692-93 (9th Cir. 2009) (contradiction between physician’s opinion and evidence in
11   record constituted specific and legitimate reason for rejecting physician’s opinion).
12         Accordingly, the ALJ’s consideration of Dr. Hannani’s and Dr. Rostamloo’s
13   opinions was supported by substantial evidence.
14
15                                   V.    CONCLUSION
16         For all of the foregoing reasons, IT IS ORDERED that the decision of the
17   Commissioner finding Plaintiff not disabled is AFFIRMED.
18         IT IS ORDERED.
19
20   DATED: August 05, 2019
21                                          ___________________________________
                                            GAIL J. STANDISH
22                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                               10
